Ostrander, J.
I concur in affirming the judgment upon the ground that the periodical inspection and flushing of hydrants, which was being conducted at the time' the plaintiff was injured, was undertaken and supervised by the officers and agents of the fire department pursuant to the duty to see that the hydrants were in proper condition to be used in case of fire, in the performance of which duty they acted as independent public officers. I do not think the testimony shows — and, if it did, it would be entirely immaterial — that the city had no pecuniary interest in establishing and maintaining the particular hydrant, received no compensation for its use, and that it was constructed, maintained, and used in a governmental capacity. The water system of the city of Grand Rapids is a single system, constructed, owned, and operated by thp city in its private, proprietary capacity. The testimony discloses, and it is matter of common knowledge, that such use may be made of the system, and of each hydrant *476in the system, as convenience or necessity may require. It could not be well said that the same men, under the same direction, acting for the same purpose, were independent public officers when flushing one hydrant, and servants and agents of the city when flushing the hydrant next in line, because the city derived a revenue from one hydrant and none from the other. A certain control over the system, or over parts of it, for certain purposes, is given to the fire department of defendant city, as it is in most, if not all, cities owning a system of waterworks. The distinction' between the uses of the system made by the servants and agents of the city and the uses made by the fire department, as well as the doctrine of the responsibility of the city for the proper erection and maintenance of a city water system as a whole, have been often stated by the courts. See cases cited by Mr. Justice Grant, and also Aldrich v. Tripp, 11 R. I. 141; Aschoff v. City of Evansville, 34 Ind. App. 25; City of Chicago v. Selz, Schwab & Co., 104 Ill. App. 376, 202 Ill. 545; Esberg Cigar Co. v. City of Portland, 34 Or. 282 (43 L. R. A. 435).
Blair, J., concurred with Ostrander, J.